COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


VOLVO CARS OF NORTH AMERICA
AND
LUMBERMEN'S MUTUAL CASUALTY COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 1329-99-3                         PER CURIAM
                                               OCTOBER 19, 1999
ALVIE J. ALTIZER, JR.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Dale W. Webb; Monica L. Taylor; Gentry,
             Locke, Rakes & Moore, on briefs), for
             appellants.

             (Ginger Jonas Largen; Morefield, Kendrick,
             Hess & Largen, P.C., on brief), for appellee.


     Volvo Cars of North America and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Alvie J. Altizer,

Jr. proved that his current psychiatric condition and disability

constituted a compensable consequence of his January 15, 1997

industrial accident and April 1997 re-injury.       Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     "The actual determination of causation is a factual

determination that will not be disturbed on appeal if there is

credible evidence to support the finding."   Ingersoll-Rand Co.

v. Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).     It

is well settled that when an injury by accident accelerates or

aggravates a pre-existing condition, disability resulting

therefrom is compensable.   See Russell Loungewear v. Gray, 2 Va.

App. 90, 95, 341 S.E.2d 824, 826 (1986).   Likewise, when a

compensable injury by accident aggravates or contributes to a

pre-existing psychological condition, the subsequent

"[e]motional harm following physical injury is compensable, even

when the physical injury does not directly cause the emotional

consequence."   Seneca Falls Greenhouse & Nursery v. Layton, 9

Va. App. 482, 486, 389 S.E.2d 184, 187 (1990).

     In finding that Altizer sustained his burden of proving a

causal relationship between his January 1997 injury by accident

and April 1997 re-injury and the aggravation of his psychiatric

condition and resulting disability, the commission found as

follows:

                [Altizer] clearly suffered
           psychological problems prior to the
           work-related accident, as evidenced by Dr.
           [Scott] Jamison's records which repeatedly
           refer to his depression and anxiety. . . .
           Important to this case, however, is the fact
           that [Altizer's] mental condition had not
           affected his ability to work. For three
           years, Dr. Jamison consistently treated
           [Altizer] for depression, but it did not
           prevent him from working. Yet, on June 24,

                               - 2 -
          1997, Dr. Jamison stated that he viewed
          [Altizer] "as being unsafe to be in a work
          environment . . ." because of his
          psychological condition. Dr. [Riaz Uddin]
          Riaz acknowledged that [Altizer] experienced
          anxiety prior to the injury but noted that
          it did not prevent him from working. [Dr.
          Riaz opined that Altizer's "[m]ajor
          depression was precipitated by work related
          injury and [his] generalized anxiety
          disorder was aggravated by his industrial
          injuries."] [Altizer] testified that he
          took Prozac prior to the accident, but had
          stopped because: "Finally my nerves got
          good enough that I didn't have to. I just
          went off of it and was doing pretty good."
          In a deposition taken April 9, 1998, Dr.
          [Neil P.] Dubner concluded that:

               his disabling condition, as far as
               I'm concerned, is not an
               orthopedic one but a psychiatric
               one. One of his diagnoses is pain
               disorder, meaning there is an
               excessive response to the injury
               or to the physical symptoms.

          It was not until after the January 15, 1997
          injury, the March 10 wrist injury, and the
          April 15 shoulder aggravation that [Altizer]
          became psychologically unable to work. . . .
          Although [Altizer] left work after an
          argument with his supervisor, the medical
          records indicate that his mental instability
          causing him to leave work was from the
          residuals of the original work injury and
          subsequent aggravations.

     In its role as fact finder, the commission was entitled to

accept Dr. Dubner's opinion, which was supported by the medical

reports and opinions of Drs. Riaz and Jamison and clinical

psychologist, Constantine G. Demopoulos, and to reject the

contrary opinion of Dr. Robert S. Brown, Jr., who evaluated

Altizer on one occasion at employer's request.   "Questions

                              - 3 -
raised by conflicting medical opinions must be decided by the

commission."     Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).    The opinions and medical

records of Drs. Dubner, Riaz, Demopoulos, and Jamison, along

with Altizer's testimony, constitute credible evidence to

support the commission's decision.       Indeed, in a March 17, 1998

letter, Dr. Dubner, who had been treating Altizer since April

17, 1997, opined that Altizer's depressive condition was the

direct result of the January and April 1997 industrial

accidents.   "The fact that there may be contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."       Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     We note that no evidence in the record supports employer's

argument that Altizer's current psychiatric condition and

resulting disability were caused by a one-time argument with his

supervisor at work on April 17, 1997.      In fact, Altizer

testified by deposition that, as of that date, "I just got

depressed because I couldn't do anything with the right

shoulder, couldn't sleep."    He stated that he stopped working at

that point because he "thought it was going to get better but

the depression got so bad over my shoulder.      I couldn't do

nothing [sic] with it and couldn't raise it, hardly raise it up

over my head."    Furthermore, no physician, including Dr. Brown,



                                 - 4 -
causally related Altizer's present psychiatric condition and

disability to the April 17, 1997 incident with his supervisor.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 5 -